DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment to claims 1, 27, 29-32, and 36, addition of new claim 37, and cancellation of claims 25, and 33-35 in the response filed on 1 November 2021.
Applicant’s cancellation of claims 34 and 35 renders moot the objection, which is withdrawn.
Applicant’s amendment to claim 1 is sufficient to overcome the rejection under 35 U.S.C. § 112 (pre-AIA ) second paragraph, which is withdrawn.
Applicant’s amendments to claim 1, and cancellation of claims 25, and 33-35 render moot the rejection of claims 1, 25, 27, and 29-36 under non-statutory obviousness type double patenting over claims 1-7, and 9 of co-owned U.S. Patent 9,539,394 in view of U.S. Patent 5,009,646 to Mesamichi Sudo. The nonstatutory double patenting rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27, 29-32, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “drying the first sliding surface after applying saturated steam to heat the syringe barrel and the WFI water in contact with the first sliding surface” in lines 18-20 which is indefinite because the prior recited step of applying saturated steam (lines 14-15) does not recite heating the syringe barrel or the WFI water. Therefore, it is unclear if the drying step is reciting an additional step of “applying saturated steam to heat the syringe barrel and the WFI water in contact with the first sliding surface” to be performed before drying the first sliding surface, of if the drying step is intending to refer to the prior recited step of applying saturated steam in lines 14-15. For the purpose of examination on the merits, the Examiner interprets the step of drying the first sliding surface after applying saturated steam to heat the syringe barrel and the WFI water in contact with the first sliding surface” in lines 18-20 as referring to the prior recited step of applying saturated steam (lines 14-15).
Claim 31 recites the limitation "the process" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination on the merits, the Examiner interprets “the process” in lines 1-2 as referring to the product-by-process steps recited in claim 1, lines 11-20.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 27, 29-32, and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2010/0186740 to Hilton G. Pryce Lewis et al. (Lewis).
NOTE: The italicized text in claims 1, 29-31, and 37 below are interpreted as product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Regarding claim 1, Lewis discloses a syringe assembly (Fig. 1) comprising:
a syringe barrel (Fig. 1, “Coated Barrel”) defining a first sliding surface (paras. 22, 24 describe a coating, i.e. a treatment, applied to the inner surface, i.e. first sliding surface, of the barrel to reduce stiction, i.e. friction, see also Fig. 1) that is free of silicone oil (para. 28 describes using a fluorocarbon coating, such as PTFE, which is not and does not contain silicone oil); and
a syringe stopper (Fig. 1, “Coated sealing member”) defining a second sliding surface (paras. 22, 24 describes the coating sealing member as having an outer surface, i.e. a second sliding surface) configured for sliding engagement with the first sliding surface (para. 23), the syringe stopper comprising an elastomeric material (para. 23) that is softer than the syringe barrel (para. 61 describes coating glass syringes, therefore the thermoplastic elastomer of para. 23 is softer than glass),
wherein friction between the first sliding surface of the second sliding surface is reduced (para. 24) by:
filling the syringe barrel with water for injection (WFI) water, such that the WFI water is in contact with the first sliding surface;
applying saturated steam to the syringe barrel at a temperature of at least 121°C;
removing the WFI water from the syringe barrel; and
drying the first sliding surface after applying saturated steam to heat the syringe barrel and the WFI water in contact with the first sliding surface.
(Applicant’s claimed invention is “a syringe assembly comprising a syringe barrel defining a first sliding surface that is free of silicone oil; and a syringe stopper defining a second sliding surface configured for sliding engagement with the first sliding surface, the syringe stopper comprising an elastomeric material that is softer than the syringe barrel” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention. Furthermore, applicant’s specification lacks any description of what effect the process steps recited in the product-by-process claim have on the product itself. A product-by-process claim’s patentability is based on the product. For process steps recited in a product claim to result in a patentable product, there must be a demonstrable difference in the product produced following the claimed process steps than from a product produced by another process. Applicant’s specification provides examples 2-5 and the static force required to start sliding between the two complementary components and the dynamic force to keep the two complementary components sliding [Applicant’s published specification paras. 28-33]. However, applicant’s specification does not explain how the syringe assembly created by the processes recited in Examples 2-5 differs from the product recited in Example 1. There is no discussion of any structural changes that the syringe assembly undergoes as a result of the claimed process that would 

Regarding claims 27, 29-32, and 37, Lewis discloses the syringe assembly of claim 1 (see rejection above), and further discloses:
Claim 27: the syringe barrel (Fig. 1, “Coated barrel”) comprises a glass material (para. 61 states “This method was also used to coat glass syringes”),
Claim 29: the drying step is performed above 90° C (Applicant’s claimed invention is “a syringe assembly comprising a syringe barrel defining a first sliding surface that is free of silicone oil; and a syringe stopper defining a second sliding surface configured for sliding engagement with the first sliding surface, the syringe stopper comprising an elastomeric material that is softer than the syringe barrel” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention, even if the claimed invention is made by performing the drying step above 90°C);
Claim 30: the drying step is performed at room temperature (Applicant’s claimed invention is “a syringe assembly comprising a syringe barrel defining a first sliding surface that is free of silicone oil; and a syringe stopper defining a second sliding surface configured for sliding engagement with the first sliding surface, the syringe stopper comprising an elastomeric material that is softer than the syringe barrel” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates 
Claim 31: the process further comprises the steps of rinsing the first sliding surface with a solvent following the drying step; and drying the first sliding surface at or above 90°C following the rinsing step (Applicant’s claimed invention is “a syringe assembly comprising a syringe barrel defining a first sliding surface that is free of silicone oil; and a syringe stopper defining a second sliding surface configured for sliding engagement with the first sliding surface, the syringe stopper comprising an elastomeric material that is softer than the syringe barrel” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention, even if the claimed invention is made by rinsing the first sliding surface with a solvent following the drying step and drying the first sliding surface at or above 90°C after the rinsing step);
Claim 32: the first sliding surface is an interior surface of the syringe barrel (paras. 22, 24 describe a coating, i.e. a treatment, applied to the inner surface, i.e. first sliding surface, of the barrel to reduce stiction, i.e. friction, see also Fig. 1);
Claim 37: sealing the syringe barrel to prevent leakage after filling the syringe barrel with water for injection (WFI) water (Applicant’s claimed invention is “a syringe assembly comprising a syringe barrel defining a first sliding surface that is free of silicone oil; and a syringe stopper defining a second sliding surface configured for sliding engagement with the first sliding surface, the syringe stopper comprising an elastomeric material that is softer than the syringe barrel” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention, .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis in view of U.S. Patent Application Publication 2002/0081401 to Lothar Hessok et al. (Hessok).
Regarding claim 36, Lewis teaches the component of claim 1, but does not teach the syringe barrel comprises borosilicate glass.
Hessok teaches a syringe barrel comprises borosilicate glass (para. 9 discusses glass containers for medicinal purposes including “cylindrical injector and syringe bodies”, i.e. syringe barrels, and describes these containers as made of borosilicate glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the syringe barrel of Lewis with a syringe barrel made of borosilicate glass as taught by Hessok since borosilicate glass has high thermal shock resistance which is particularly suitable for sterilization (para. 9) as taught by Hessok.
Response to Arguments
Applicant's arguments filed 1 November 2021 have been fully considered but they are not persuasive.
Applicant describes Lewis as teaching coating the surfaces of medical articles to reduce friction between surfaces, where Lewis teaches in at least one embodiment medical articles including a chamber, such as a syringe barrel, having an inner surface that includes a coating. 
Applicant’s argument is not persuasive. First, the claimed invention recites “a syringe barrel defining a first sliding surface that is free of silicone oil”, and does not recite the first sliding surface is free of lubricants or coatings generally. Since Lewis teaches an embodiment with a PTFE coating that does not include a siloxane coating, as evidenced by Lewis’s disclosure that “[i]n some embodiments, the coatings comprise a fluorocarbon” (para. 28, emphasis added), and “[i]n some embodiments, the coatings (e.g., when the coatings comprise a PTFE layer) may also include a siloxane-containing layer.” (para. 29, emphasis added), Lewis discloses a syringe barrel defining a first sliding surface coated with PTFE that is free of silicone oil. Second, the steps of “filling the syringe barrel with water for injection (WFI) water, such that the WFI water is in contact with the first sliding surface; applying saturated steam to the syringe barrel at a temperature of at least 121°C; removing the WFI water from the syringe barrel, and drying the first sliding surface after .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783